     Case 8:19-mc-00021-UA-KES Document 5 Filed 12/06/19 Page 1 of 2 Page ID #:48



 1 Michael Jason Lee, Esq. (State Bar No. 206110)
   LAW OFFICES OF MICHAEL JASON LEE, APLC
 2
   4660 La Jolla Village Drive, Suite 100
 3 San Diego, California 92122
   Telephone: (858) 550-9984
 4 Facsimile: (858) 550-9985

 5 Email: michael@mjllaw.com

 6 Christopher J. Beal, Esq. (State Bar No. 216579)
   DILLON MILLER & AHUJA, LLP
 7
   5872 Owens Avenue, Suite 200
 8 Carlsbad, California 92008
   Telephone: (858) 587-1800
 9 Facsimile: (858) 587-2587
10 Email: cbeal@dmalaw.com

11 Attorney for Applicant, iFinex Inc.

12
                              UNITED STATES DISTRICT COURT
13
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
14

15
     In re Application of                        Case No.: 8:19-MC-00021-UA-KES
16
     iFinex Inc.                                 NOTICE OF LODGING [PROPOSED]
17
                                                 SUBPOENA FOR ISSUANCE BY THE
18          Applicant,                           CLERK OF COURT
19 For the Issuance of a Subpoena for the

20 Taking of a Deposition and the Production
     of Documents for use in a Foreign
21 Proceeding Pursuant to 28 U.S.C. § 1782       Mag. Judge: Karen E. Scott
                                                 Application Filed: October 18, 2019
22

23

24

25

26

27

28
                                                                Case No.: 8:19-MC-00021-UA-KES
             NOTICE OF LODGING [PROPOSED] SUBPOENA FOR ISSUANCE BY THE CLERK OF COURT
     Case 8:19-mc-00021-UA-KES Document 5 Filed 12/06/19 Page 2 of 2 Page ID #:49



 1         PLEASE TAKE NOTICE that pursuant to the November 15, 2019 Civil Minutes (Docket
 2 No. 4), Applicant iFinex, Inc. hereby lodges the attached [Proposed] Subpoena to Produce

 3 Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action.

 4
     Dated: December 6, 2019                LAW OFFICES OF MICHAEL JASON LEE, APLC
 5

 6                                          /s/ Michael Jason Lee
                                            Michael Jason Lee, Esq.
 7                                          Attorney for Applicant, iFinex Inc.
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                              1                 Case No.: 8:19-MC-00021-UA-KES
            NOTICE OF LODGING [PROPOSED] SUBPOENA FOR ISSUANCE BY THE CLERK OF COURT
